Plaintiff sustained severe injuries to her jaw, face and neck when she fell from an examining table while giving a blood sample. She contends that defendant physician was negligent in failing to secure her to the table.
We agree that a medical malpractice hearing is unwarranted under these circumstances since the acts complained of would constitute simple negligence and not malpractice requiring medical expert opinion. (Bleiler v Bodnar, 65 NY2d 65 [1985].) Concur—Kupferman, J. P., Asch, Ellerin and Smith, JJ.